 1                                      NOT FOR PUBLICATION
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Julian E. Gaytan,                                 No. CV18-00357-PHX-SRB
10                         Plaintiff,
                                                       ORDER
11   v.
12   Bureau of Medical Economics,
13                         Defendant.
14
            Plaintiff filed his Civil Rights Complaint on February 1, 2018. On February 6, 2018,
15
     the Court issued a screening order advising Plaintiff that he “must file and serve a notice
16
     of change of address in accordance with Rule 83.3(d) of the Local Rules of Civil
17
     Procedure.” Plaintiff was further advised that “Failure to comply may result in dismissal
18
     of this action.”
19
            The Magistrate Judge filed her Report and Recommendation on January 11, 2019
20
     recommending that Plaintiff's case be dismissed without prejudice for Plaintiff’s failure to
21
     comply with the Court’s Orders and to prosecute pursuant to Rule 41(b) of the Federal
22
     Rules of Civil Procedure. The Court finds itself in agreement with the Report and
23
     Recommendation of the Magistrate Judge. The Court notes that Plaintiff’s copy of the
24
     Report and Recommendation was returned by the Post Office with the notation “Return
25
     Unclaimed Unable to Forward.”
26
            IT IS ORDERED adopting the Report and Recommendation of the Magistrate
27
     Judge as the order of this Court.
28
     ///
 1
 2
 3   IT IS FURTHER ORDERED dismissing this case without prejudice.
 4   IT IS FURTHER ORDERED directing the Clerk to enter judgment accordingly.
 5
 6   Dated this 30th day of January, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -2-
